Luke, J.
1. A conveyance of realty in the form of an absolute fee-simple deed can be shown by parol evidence to be only a security deed, where the grantor, after making the deed', retains possession of the realty conveyed. Askew v. Thompson, 129 Ga. 325 (58 S. E. 854); Spencer v. Schuman, 132 Ga. 515 (64 S. E. 466). See also Pusser v. Thompson, 132 Ga. 280-284 (64 S. E. 75, 22 L. R. A. (N. S.) 571.
2. The charge of the court fully and fairly presented the issues to the jury. For none of the reasons assigned did the judge err in charging the jury.
3. The evidence authorized the verdict, which has the approval of the trial judge. It was not error to overrule the motion for a new trial.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.